Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Claims 1, 3, 12, 17, 19, 22, 28, 33, 39, 46, 53, 56, 66, 72, 79, 80, 86, 87, 90, and 92 are pending and currently under consideration.

Claim Objections
Claims 53 and 66 are rejected for defining the claimed invention by citing publications. Where possible, claims are to be complete in themselves. See MPEP 2173.05(s). Proper correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, 17, 19, 33, 39, 46, 53, 56, 66, 72, 79, 80, 87, 90, and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 

Claims 3, 12, 17, 19, 46, 53, 66, 72, 79, 80, 87, 90, and 92 are rejected because claims 3, 12, 19, 46, 53, 66, 80, 87, and 90 recite the following text in parentheses: Ki67+; CD197 is CCR7; HLA-DR+; NSCLC; e.g., metastatic cervical cancer; including multivalent antibody; with, e.g., 30-240 mg, or anti-GITR agonist agent and 240 mg nivolumab; e.g., on average in a population of subjects that are being treated; level prior to the first dose; e.g., on average in a population of subjects that are being treated; e.g., Teff memory cells and central memory T cells;  e.g., on average in a population of subjects that are being treated; e.g., CD8+ or CD4+ effector memory or central memory T cells; and base level.  it is unclear how the text in parentheses limits the claims.

Claims 19, 33, 39, 46, 53, 56, 80, 87, 90, and 92 are rejected because claims 19, 33, 39, 46, 53, 80, 87, and 90 recite the term “e.g.".  it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 19 is objected to for reciting “…administering a second…dose…wherein the level…are close to their baseline level….”. The metes-and-bounds of the claims are unclear because it is unclear what would be considered “their baseline level”. 



Claim 80 is rejected for reciting the term “such as” followed by examples. The metes-and-bounds of the claim are unclear because it is unclear how recited examples limit claim. See MPEP 2173.05(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 90 and 92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure. See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The claims are broadly drawn to methods wherein the presence of enhanced proliferation and/or activation of peripheral effector memory T cells and/or central memory T cells (in just any sample from just any subject) after administration of just any immunotherapy indicates a subject is responding to the immunotherapy.
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification discloses examples measuring T cell types after administering immunotherapies. However, the specification does not demonstrate the presence of enhanced proliferation and/or activation of peripheral effector memory T cells and/or central memory T rom just any subject after administration of just any immunotherapy indicates a subject is responding to the immunotherapy. 
The level of unpredictability for using a particular biomarker (such as proliferation or activation of a particular cell type) to detect any disease state (such as response to a particular immunotherapy) is quite high.  The state of the prior art dictates that one of skill in the art would not predict that a particular biomarker is indicative of a particular diseased state without a demonstration that said particular biomarker correlates with said particular disease state.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating a particular biomarker correlating with a particular diseased state, one of skill in the art would not predict said particular biomarker correlates with said particular diseased state without undue experimentation.  Experimentation to identify such a correlation would in itself be inventive.
	Further, Ferrandina et al (BMC Cancer, 2006, 6(182): 1-5) teaches a biomarker relating to responsiveness to one cancer treatment is not predictive of the level of responsiveness of said biomarker for just any cancer treatment (see Table 4, in particular).
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as broadly claimed.   

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 90 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neville et al (US 2019/0160179 A1; 5/30/19).
Neville et al teaches a method comprising determining the level of proliferation of central memory T cells before and after administration of immunotherapy (Figure 1, in particular). As defined by the claim, said method predicts cancer response as claimed.

Claim Rejections - 35 USC § 102
Claim(s) 90 and 92 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al (Blood, 2012, 120(21): Abstract 162).
Chu et al teaches a method comprising determining the level of proliferation of effector memory and central memory T cells before and after administration of anti-PD-1 antagonist immunotherapy (Abstract, in particular). As defined by the claim, said method predicts cancer response as claimed.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 12, 17, 22, 28, 33, 39, 46, 53, 66, 72, 80, and 86 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lu et al (Journal of Translational Medicine, 2014, 12(36): 1-11) in view of Smith et al (US 2007/0098719 A1; 5/3/07) and Kuenen et al (Clin Cancer Res, 2010, 16(6): 1915-1923).
Lu et al teaches a method of therapeutically treating a subject with cancer comprising administering a combination regimen comprising a combination of anti-PD-1 antagonist antibodies and anti-GITR agonist antibodies to the subject (pages 2-3 and Figure 1, in particular). Lu et al further teaches said method wherein the combination is administered on the same day for at least one cycle comprising 3 administrations of the combination (page 3 and Figure 5A, in particular). Lu et al further teaches said method wherein the cancer is ovarian cancer (pages 2-3, in particular). Lu et al further teaches said method results in increases in levels of cell populations including activated CD4 effector memory T cells, identified by an increase in IFN- production (page 9, in particular). The anti-GITR agonist antibodies of Lu et al is DTA-1, which is a Rat IgG (see: https://bxcell.com/product/invivoplus-anti-mouse-gitr/). Lu et al further teaches PD-L1 is expressed by solid tumor cells and that therapeutic benefit is obtained by administering anti-PD-1 antagonist antibodies to subjects to disrupt interaction between PD-1 and PD-L1 expressed by the tumor cells (page 2, in particular). Lu et al further teaches the cancer cells of Lu et al lack PD-L1 expression and do not respond to anti-PD-1 or anti-GITR antibodies alone (page 9, in particular).

Smith et al teaches methods of treating cancer comprising administering a combination of a GITR agonist and at least one additional therapeutic ([0020], in particular). Smith et al further teaches said method wherein the GITR agonist is administered at a preferable dose of from about 0.5 to 10 mg/kg per day ([0306], in particular). For an 80 kg human, 0.5 to 10 mg/kg per day is 40 to 800 mg/kg per day. Smith et al further teaches said methods wherein, by routine experimentation, one of skill in the art would be able to determine what an effective amount of the GITR agonist would be for the purpose of treating cancer and that a dosing regimen can be adjusted to administer doses at different times, including daily ([0306], in particular). 
	Kuenen et al demonstrates it is conventional and routine in the art to administer therapeutic antibodies at a flat dose when optimizing a dose and determining a maximum tolerated dose (see Abstract and left column on page 1916, in particular). In order to optimize 
	One of ordinary skill in the art would have been motivated with an expectation of success to perform a combined method comprising the method of Lu et al with just any patients with cancerous tumors (including those with tumor cells expressing PD-L1 that are taught by Lu et al to therapeutically respond to anti-PD-1 antagonist antibodies) wherein just any doses, including just any flat doses, of the antibodies are administered with just any treatment schedule in order to optimize the therapeutic method because Kuenen et al successfully demonstrates it is conventional and routine in the art to administer therapeutic antibodies at a flat dose when optimizing a dose to recommend for subsequent studies and to determine a maximum tolerated dose.
  Regarding instant claim 80, the combined method would predictably result in increased T cell proliferation, including increased proliferation of CD8+ and CD4+ effector and memory T cells in peripheral blood, after 8 days because Lu et al teaches administering the combination of antibodies results in an increase in such cells after administering the combination of antibodies (see page 6, in particular). It is further noted proliferation increases recited by claim 80 are not significantly equal to or greater than expected therapeutic benefit from administering the combined method. See MPEP 716.02(c).
.     

Claim Rejections - 35 USC § 103
Claims  1, 3, 12, 17, 22, 28, 33, 39, 46, 53, 56, 66, 72, 80, and 86  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (Journal of Translational Medicine, 2014, 12(36): 1-11) in view of Smith et al (US 2007/0098719 A1; 5/3/07) and Kuenen et al (Clin Cancer Res, 2010, 16(6): 1915-1923) as applied to claims  1, 3, 12, 17, 22, 28, 33, 39, 46, 53, 66, 72, 80, and 86 above, and further in view of Hamanishi et al (Journal of Clinical Oncology, 2014, 32(15: Abstract 5511).
The teachings of Lu et al, Smith et al, and Kuenen et al are discussed above.  
The combined method of Lu et al, Smith et al, and Kuenen et al does not specifically teach the anti-PD-1 antagonist antibody nivolumab.  However, these deficiencies are made up in the teachings of Hamanishi et al.
Hamanishi et al teaches human subjects with cancer obtain therapeutic benefit from administration of 3 mg/kg doses of the anti-PD-1 antagonist antibody nivolumab (Abstract, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the method of Lu et al, Smith et al, and Kuenen et al on with human subjects wherein nivolumab is the anti-PD-1 antagonistic antibody because Hamanishi et al teaches human subjects with cancer obtain therapeutic benefit from administration of anti-PD-1 antagonist antibody nivolumab (Abstract, in particular). Therefore, the invention as a whole .     

Claim Rejections - 35 USC § 103
Claims  1, 3, 12, 17, 22, 28, 33, 39, 46, 53, 56, 66, 72, 79, 80, and 86  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (Journal of Translational Medicine, 2014, 12(36): 1-11) in view of Smith et al (US 2007/0098719 A1; 5/3/07), Kuenen et al (Clin Cancer Res, 2010, 16(6): 1915-1923), and Hamanishi et al (Journal of Clinical Oncology, 2014, 32(15: Abstract 5511) as applied to claims  1, 3, 12, 17, 22, 28, 33, 39, 46, 53, 56, 66, 72, 80, and 86  above, and further in view of Wang et al (US 2015/0353637 A1; 12/10/15).
The teachings of Lu et al, Smith et al, Kuenen et al, and Hamanishi et al are discussed above.  
The combined method of Lu et al, Smith et al, Kuenen et al, and Hamanishi et al does not specifically teach an anti-GITR agonist antibody comprising instant SEQ ID NO:17 and instant SEQ ID NO:19.  However, these deficiencies are made up in the teachings of Wang et al.
Wang et al teaches anti-GITR agonist antibodies comprising instant SEQ ID NO:17 and instant SEQ ID NO:19 (see claim 30 and [0228], in particular). Instant SEQ ID NO:17 and instant SEQ ID NO:19 are identical to SEQ ID NO:17 of Wang et al and SEQ ID NO:19 of Wang et al.
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Lu et al, Smith et al, Kuenen et al, and Hamanishi et al wherein just any anti-GITR agonist antibody (including any of those of Wang et al) is used as the anti-GITR agonist antibody. This is an example of a simple substitution of one known .     
    
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 90 and 92 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. he rationale for this determination is explained below:
Claims 90 and 92 are directed to a natural phenomenon because the claims recite a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: enhanced proliferation or activation of peripheral effector memory T cells and/or central memory T cells after administering an immunotherapy is indicative of a subject responding to the immunotherapy. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, the broad instant claims, encompassing correlating response of just any immunotherapies to proliferation or activation of peripheral effector memory T cells and/or central memory T cells that have yet to be demonstrated to correlate, do not relate the judicial exception(s) in a significant way and appear to be a drafting effort designed to monopolize laws of nature in a manner that is antithetical to patent laws. Further, the active method steps are conventional and routine methods of detecting cell types (such as routine flow cytometry to detect central memory T cells, as taught by Tietz et al (European Journal of Cancer, 2017, 75: 268-279) and Neville et al (US 2019/0160179 A1; 5/30/19)) and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642